TO secure a debt of 2,000 dollars due from W. to D., the former assigned to the latter two notes on B. of 1,000 dollars each, and also mortgaged to him certain real estate. The debt, except 1,100 dollars, being afterwards paid, D. gave up the assigned notes, and took W.’s notes for the 1,100 dollars. Held, that the mortgage continued as a security for the last-named sum.
If a mortgagee of real estate stand by at a sale of part of the premises by the mortgagor, acquiesce in the sale, and receive the consideration of the pui*chase, that part of the premises is thereby freed from the mortgage.
CA judgment against a mortgagor is a lien on the equity of redemption of the land mortgaged, and after the discharge of the mortgage, the lien is on the feeN
After a mortgagee has assignedum mortgage, he cannot discharge any part of the premises from the mortgage.
A mortgagee in possession, or his assignee, is accountable for the profits and for waste.